Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the phrase “the optical capture as per step (2) preferably taking place traversingly in [a] radial-axial direction in relation to the tilted atomized used, at a tilt angle of 0° to 90°”.  It is not clear what is meant by “radial-axial direction”.  The phrase “direction” is denoted in singular terms, but is modified by two dimensions.  Is the optical capture occurring in one or two dimensions relative to the tilted atomizer?  Is the dimension of capture optional?  Second, it is not clear what frame of reference defines the respective dimensions of measurement: the tilted atomizer, or the tilt angle.  One of ordinary skill in the art at the time of the invention would not be apprised of the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarkar et al. (WO Pub # 2016145000).
With respect to claim 1, Sarkar discloses a method for determining a drop size distribution within a spray, the spray being formed on atomization of a coating material composition (Figure 1), the method comprising: at least the steps (1) to (3), specifically 
atomization of the coating material composition by means of an atomizer, the atomization producing a spray (a spray system 16 having a spray nozzle 18 fluidly connected to a pressurized spray container and oriented to produce a spray along one or more planes; P. 0007, 0024), 
optical capture of the drops of the spray formed by atomization as per step (1) by a traversing optical measurement through the entire spray, the optical capture taking place traversingly in a radial-axial direction in relation to a tilted atomizer used at a tilt angle of 0° to 90° (Figure 1 shows 0° spray tilt and a camera 12 arranged orthogonal to the direction of spray capable of capturing optical images of up to a full fan of the spray; P. 0008, 0024), and 
determination of at least one characteristic variable of the drop size distribution within the spray on the basis of optical data obtained by the optical capture as per step 2 (The first algorithm is an image processing and analysis algorithm that generates a feedback correction factor through extraction of a plurality of spray characteristics from one or more optical images of the spray.  A second algorithm is an image processing algorithm that identifies a plurality of spray droplets from an optical image of a spray fan, extracts a drop-size distribution from the optical image; Figure 1; P. 0008, 0024, 0035-0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (WO Pub # 2016145000).
With respect to claim 2, Sarkar discloses wherein the coating material composition used in step 1) is a coating or paint.  Coatings and/or paints are well known in the art to comprise aqueous basecoat materials, and it would have been obvious to one of ordinary skill in the art at the time of the invention to select as a measurement sample at the time of the invention (P. 0050).
With respect to claims 7 and 8, Sarkar discloses an optical capture technique.  Sarkar further discloses Phase Doppler Anemometry (PDA) is a known method of spray characterization, with the advantage of non-invasive measurement (P.0020), but does not specifically disclose using the technique in a measurement.  In light of the ability to perform non-invasive spray characterizations as taught by Sarkar, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the other embodiments of Sarkar.
With respect to claims 11 and 13, Sarkar discloses a method for compiling and/or updating an electronic database containing at least one characteristic variable of a drop size distribution within a spray, the method comprising steps 1)-3) of claim 1 for a first coating material composition (i), (4A) incorporation of the at least one characteristic variable of the drop size distribution within the spray an ascertained homogeneity of the spray ascertained as per step 3) for the first coating material composition (i) into an electronic database (the computer and memory are coupled to a database which stores measurement data; P. 0034).  Sarkar does not specifically disclose repetition at least once of the steps (1)-(3) and (4A) for at least one further coating material composition different from the first coating material composition (i). However, Sarkar discloses providing a plurality of coatings or materials (“coatings”, P. 0003; “materials”, P. 0004), wherein selecting a second different composition and performing the same process steps (1) through (4A) would have been obvious to one of ordinary skill in the art, with the advantage of measuring and comparing a plurality of different coatings and optimizing for a preferred property of a given coating or material.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select for a specific property (e.g. drop size) based on a benchmark measurement of the samples within the database, with the benefit of optimizing the result effective variable. 
With respect to claim 10, Sarkar does not specify an atomizer tilt angle of greater than 0° and less than 90°.  However, selectively adjusting a spray angle for a measurement is an obvious step and would have been within the level of ordinary skill in the art.
Regarding claim 15, Sarkar discloses the composition comprising coatings and/or paints (P. 0003).  Aqueous base coating materials are well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method to aqueous basecoat materials.  It further would have been obvious for the material to comprise a pigment.

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (WO Pub # 2016145000) in view of Suk (US Patent # 4265797).
With respect to claim 3, Sarkar does not disclose the coating material composition.  However, Suk discloses an aerosol paint formation comprising (a) at least one polymer as a binder (item d, claim 1), (b) at least one pigment (item f, claim 1), and (c) a solvent (item g, claim 1), with the benefit of providing a non-foaming water-based aerosol paint.  In light of the advantages disclosed by Suk, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Sarkar.
With respect to claim 4, Suk discloses an effect pigment (claim 1, item f).
With respect to claim 14, Sarkar does not specify providing at least one adaptation selected from a group.  In the same field of endeavor, Suk disclose providing a coating material composition, the composition comprising core ingredients including at least one polymer binder selected from a group, at least one pigment selected from a group, and at least one solvent selected from a group (claim 1).  Based on the application at hand, it would have been obvious to one of ordinary skill in the art at the time of the invention to raise or lower a concentration of a given core ingredient in order to improve the performance of the coating material for said application at hand.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (WO Pub # 2016145000) in view of Takai et al. (US Pub. 20170021383).
With respect to claim 5, Sarkar does not disclose the atomization carried out at a discharge rate of 100-1000 mL/min.  In the same field of endeavor, Takai discloses an antiglare film coating substrate comprising an atomization mechanism capable of dispensing from 30-200 mL/min, which is suitably adjusted depending on the coating amount to be applied to the substrate (P. 0196).  In light of the increased paint application control provided by the teachings of Takai, it would have been obvious to one of ordinary skill in the art at the time the invention to combine with the teachings of Sarkar.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (WO Pub # 2016/145000) in view of Schwarte et al. (US Pub # 20130143047).
With respect to claim 6, Sarkar does not specify the determination of a D10 of the drops as a characteristic variable.  In the same field of pigment formation and measurement, Schwarte discloses a step of determining particle size distribution, including measuring a D10 of a paint sample in order to determine a fineness (P. 0054). In light of the ability to measure a fineness of the particle distribution as taught by Schwarte, it would have been obvious to one of ordinary skill in the art at the time the invention to combine with the teachings of Sarkar.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (WO Pub # 2016145000) in view of Damaschke et al. (WO Pub # 2014026999).
With respect to claim 9, Sarkar disclose phase Doppler anemometry is known in the art for determining a drop size distribution, but does not specify a time shift technique for measurement.  In the field of particle size and concentration measurement, Damaschke discloses that time shift measurement technology is known in the art for determining a particle size, and which is described as being similar to phase Doppler anemometry, with the advantage of more flexible optical access and ability to differentiate several phases and thus bubbles and solid particles (P. 4).  In light of the advantages disclosed by Damaschke of time shift techniques, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Sarkar.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (WO Pub # 2016145000) in view of Weiher et al. (US Pub # 20200317949).
With respect to claim 12, Sarkar does not disclose (3A) applying a first coating to a substrate to form a film located on the substrate and baking of the film to form a coating thereon, (3B) analysis of the coating from step 3A for the presence of surface defects, and (3C) incorporation of step 3B results into the database.  In the same field of composition analysis, Weiher discloses a system and method of analyzing free films comprising applying the coating composition to a propylene substrate to provide a sample, baking said sample, and after baking said sample, analyzing the sample for defects, with the benefit determining a coating quality (P. 0191, 0192).  In light of the ability to select for improved quality in a sample as provided by the teachings of Weiher, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Sarkar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/          Primary Examiner, Art Unit 2877